Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103
1. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2020/0037162 to Manikantan Shila and U.S. Patent Pub. 2018/0091946 to Venkatraman and U.S. Patent Pub. 2020/0304953 to Georgy and U.S. Patent 2010/0066531 to Karr. 

Regarding claims 1 and 9, Manikantan Shila teaches a location detecting method of an electronic device, the method comprising: 
determining whether the electronic device enters a first region including a first location that is along a specific path or in a specific region (see Fig. 5 and step 502 as described in section [0043], which teaches determining a proximity to a first AP, which is in a defined specific region, where specific previous paths are also stored and used for  comparison, see step 504 in Fig. 5, where the stored predetermined paths in the received map form a “virtual path marker platform”, as in claim 9);
when determining that the electronic device entered the first region, selecting a signal type capable of being supported by the electronic device among a signal type list of items defined as moving path data corresponding to the first location (see for example, sections [0037], [0040] and [0042], which teach that each security area is mapped by a number of different types of signals such as the RSSI of NFC, Wi-Fi, Bluetooth or magnetic field intensity, where the type of signal is automatically selected by the mobile device based on the detected signal strength or that other types of signals are currently not being detected, etc.); 
distinguishing the first data, in which a parameter feature is present, and second data having a maintenance pattern for a moving path, among the signal type (see for example, Fig. 5 and sections [0042] to [0044], which teach that each security area also has a magnetic field map of magnetic field intensity, where the magnetic field intensity is the first data and/or parameter which also has a stored path “second data”); 
comparing first data of the moving path data with first data of measurement data measured by the electronic device (see step 504 in Fig. 5 “is the user authenticated?”, which compares the measured readings to the pre-stored paths).  
Regarding the step of “when the first data of the moving path data corresponds to the first data of the measurement data, comparing patterns after pre-processing both second data of the moving path data and second data of the measurement data to determine entry to the first location”, Manikantan Shila teaches this determination of entry, and section [0044] teaches pre-processing the path data with gait, time of day etc., before they are compared, as section [0044] does not explicitly use the term “pre-processing” of data, Venkatraman is added. 
In analogous art, Venkatraman teaches a system which receives wireless data and processed the data for position information.  As described in sections [0028] to [0030], Venkatraman teaches of extracting or polling the wireless environment for a type of signal to use (recited “supported by the device”), such as Bluetooth, WiFi, 802.11 etc. 
Regarding the “pre-processing” sections [0052], [0057] and [0059] teach that after the position data is accumulated it is “post-processed” by the mobile device, which is then sent to server for use, therefore the data is pre-processed relative to the server where the data is sent.  This processing is performed to make the data more accurate before it is transmitted to and used by a location server (for example by smoothing and/or Kalman filters applied in the mobile device).  See also section [0047], which teaches comparing the measured RSSI to the historical RSSI. 
Therefore, as both Manikantan Shila and Venkatraman teach using wireless signals for position and path detection, as Manikantan Shila teaches using haptic factors to pre-process the path data and as Venkatraman teaches the conventionality of pre-processing wireless signal data for accuracy purposes before being sent to a server, it would have been obvious to modify Manikantan Shila with the pre-processing of Venkatraman in order to ensure the most accurate data is used in a path comparison process, which gets more accurate results (as is taught by Venkatraman).  
Regarding the features of claim 1 reciting “distinguishing parameter varying data and constant data for a moving path” (where the instant application defines the parameter data as a cell ID or BSSID, and defines the constant data as magnetic field strength), Georgy is added.
In an analogous art, Georgy teaches a system which measures wireless signals and determines matches to locations and paths stored in a fingerprint database.  As described in sections [0027] and [0047], cellular strength coupled with BSSID and magnetic signals are scanned and measured by the mobile device.  These scanned signals are then compared to stored path signals using a fingerprint database.  See for example, sections [0078], [0101] to [0102], [0126], [0137], [0160], [0165], [0201] to [0203] and [0215] which compare the measured signals to those stored and if they are within a certain range (of 1% or 5% see sections [0202] and [0215]), these signals are used to determine a “path” and/or location and are also used to further update the database (to make it “stable”).  See also sections [0078], [0084], [0093] and [0102] to [0110], which teach using the “map-matching” module for the comparisons.  Therefore, Georgy teaches “distinguishing (cellular) parameter data and constant (magnetic field) data” and also teaches subsequently comparing them to “first data” and also (see sections [0127] to [0131], which “smooth” or recited “pre-processing”) these data signals to “determine (entry of or currently located at a given) location”, as now recited.     
Therefore, as both Manikantan Shila and Georgy teach using wireless signals for position and path detection, and as Georgy teaches distinguishing cellular parameter data and constant magnetic field data (and comparing these to stored values in a fingerprint database), it would have been obvious to modify Manikantan Shila with the types of data comparisons of Georgy, as using two different types of data increases the reliability of the measurements taken, improves the reliability of the fingerprint database, and also ensures the most accurate data is used in a path and location comparison.

Regarding the amendments to claim 1, which now recite “using GPS”, it is noted that all three references teach that GPS may be used indoors with limited abilities and/or that it may provide some accuracy and/or function better next to windows.  See section [0042] of Manikantan Shila and see sections [0030] to [0037] of Venkatraman. 

Regarding the amendments to claim 1, which now recite “wherein the parameter varying data is data with feature points in a pattern type according to a place where the electronic device is located”, the stored data in Manikantan Shila, Venkatraman and Georgy are “based on the location of the device”, as recited. 

Regarding the amendments to claim 1, which now recite “comparing a plurality of patterns of the maintenance pattern data and the second data, the plurality of patterns including a vector distance in a vector space and a correlation value; and determine whether the plurality of patterns of the maintenance pattern data and the second data has less correlation value than a specified correlation value to determine entry to the first location, wherein the maintenance data has a maintenance pattern for a moving path”, as Manikantan Shila and Venkatraman do not teach these features, Karr is added. 

In an analogous art, Karr teaches a wireless system which senses wireless signals to determine locations.  As discussed in sections [0159] to [0167], relating to Figs. 13 and 13B, Karr teaches deriving vector distances and correlations to form pre-processing for location determination of wireless devices. 
Therefore, as Manikantan Shila and Venkatraman teach pre-processing and creating vector probabilities and correlations of pattern data and maintenance data for path determination and comparison and as Karr also teaches deriving vector distances and correlations to pre-process for location determination, it would have been obvious to use the teachings of Karr in the path processing and comparison of Manikantan Shila, for conventional mathematical reasons using probabilities and vector data.   

Regarding claims 3 and 11, which recite “wherein the moving path data includes a magnetic field vector value measured based on coordinates for specifying a location or a direction of the electronic device, or parameter values for a cellular signal, a wireless LAN signal, or a Bluetooth signal based on the coordinates”, see Fig. 5 and section [0040] of Manikantan Shila, which includes Bluetooth and magnetometer readings taken by the device, and see Georgy, as recited.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 9 above, and further in view of U.S. Patent Pub. 2014/0335894 to Wirola.  

Regarding claims 2 and 10, which recite “further comprising: receiving an input indicating whether the electronic device entered the first location; and when the determination that the electronic device has entered the first region is different from the input, modifying a method of determining whether the electronic device has entered the first location”, as Manikantan Shila, Georgy and Venkatraman do not specifically teach “receiving an input”, Wirola is added.  
In analogous art, Wirola teaches a system which receives wireless data and determines a path through an area.  As described in sections [0028] and [0038] to [0045], Wirola teaches receiving a user input of a starting position, upon which wireless signals may be processed for location information of the mobile device as it moves.  Regarding the language “when the determination is different…”, does not positively recite this feature, as it may be determined that the determinations are not different.  However, for compact prosecution purposes to address this feature, if the device of Manikantan Shila determines (via signals strength thresholds) that the mobile device is located at the first entry point, and then subsequently the manual input of Wirola indicates that the mobile device is at the starting location, “the method is modified” as recited by restarting the location determination process based on the user’s manual input in Wirola.   

Therefore, as both Manikantan Shila and Venkatraman teach using wireless signals for position and path detection and as Wirola teaches the conventionality of receiving user input to begin the location based process, it would have been obvious to modify Manikantan Shila with the input of Wirola, in order to ensure the process begins with a known location, which gets more accurate results (as is taught by Wirola). 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 9 above, and further in view of U.S. Patent Pub. 2013/0337847 to Sridhara and U.S. Patent Pub.  2015/0281875 to Shin.  

Regarding claims 4 and 12, which recite “further comprising: selecting data having a reliability of detecting a location and/or direction of the electronic device in the signal type list of items exceeding a threshold value; and setting a resource bit mask flag for a resource capable of being supported by the electronic device”, as Manikantan Shila and Venkatraman do not teach this feature, Sridhara and Shin are added. 
In an analogous art, Sridhara teaches in section [0095] of selecting the strongest type of received signal (of all the types of signals), which is selecting the data signal having the highest reliability, as recited.  
Regarding the feature of the bit mask flag, in an analogous art, Shin teaches a mobile device communications system, and teaches in sections [0014] and [0016] and steps 604 and 606 in Fig. 6, that after establishing connection with a wireless device, a bit mask flag is set for detection of this device’s wireless signal.     
Therefore, as Manikantan Shila teaches using the strongest detected signal for it’s path and location determinations, as Sridhara explicitly teaches selecting the strongest signal and Shin teaches setting a bit mask flag for the detected signal, it would have been obvious to set a bit mask flag for the highest signal detected in Manikantan Shila, as setting a flag for the best signal to use, is desired and efficient for a processes in mobile devices, as signal strengths do not to be re-measured again (i.e. the device will automatically use or detect the signal identified by the bit mask flag).    
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 4 and 12 above, and further in view of U.S. Patent Pub. 2009/0043504 to Bandyopadhyay.   

Regarding claims 5 and 13, which recite “further comprising: setting a data bit mask flag for data, of which the moving path discrimination is not less than a specified threshold value, to 1; and setting the data bit mask flag for data, of which the moving path discrimination is less than the specified threshold value, to 0”, although the references to claim 4 show bit mask flags and determinations of paths, as they do not explicitly teach bit mask flag for the recited purpose, Bandyopadhyay is added. 
In an analogous art, Bandyopadhyay teaches a wireless system which monitors the path of a mobile device.  As described in section [0360], Bandyopadhyay teaches that the width of the path is monitored and when it is detected that there is an exceeding of a threshold width of the path, a flag is set (to 1 as recited, and zero when not set).      
Therefore, as Manikantan Shila and Shin teach path monitoring and setting a bit mask flag, and as Bandyopadhyay teaches setting flags for path thresholds as recited, it would have been obvious to set another flag in Manikantan Shila/Shin combination as flags quickly identify data or processes to be performed.     

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 4 and 12 above, and further in view of U.S. Patent   2004/0198325 to Brueckner.  

Regarding claims 6 and 14, which recite “further comprising: when determining that a user is close to the first location, performing an AND operation by using a data bit mask flag and the resource bit mask flag as inputs; and determining a resource necessary to generate the measurement data based on a result of the AND operation of the data bit mask flag and the resource bit mask flag,” although the references applied to claim 4 teach the above flags and bit masks, as they do not teach this feature (of performing the “AND” operation), Brueckner is added. 
In an analogous art, Brueckner teaches a mobile device and teaches in section [0059] of performing the AND operation with bit masks.   
Therefore, as the above references teach the above flags and bit masks, and as Brueckner explicitly teaches that “AND” operations are performed with bit masks and flags it would have been obvious to use this operation with the flags of the references as the “AND” operation is simply and conventionally used to determine an action (when the answer is 1 or yes, it is performed), as desired.    

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent Pub.    2010/0081387 to Shi.  

Regarding claim 8, which recites “further comprising: determining whether there is entry or advancement to the first location, based on binary hypothesis testing”, as Shi is added. 
In an analogous art, Shi teaches a wireless system which senses wireless signals to determine probabilities. As discussed in section [0027], Shi teaches that two vector probability equations may be solved using “binary hypothesis testing”, as recited.
Therefore, as Manikantan Shila/Venkatraman teach creating vector probabilities and correlations for path determination and/or entry to a first location and as Shi teaches the conventionality of using binary hypothesis testing to resolve between two probabilities, it would have been obvious to use this method, for conventional mathematical reasons of solving these types of equations.    

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent 8,624,725 to Macgregor.  
Regarding claim 21, which recites “wherein the first region is indoors (using at least one of GPS or cellular signals)”, as Manikantan Shila and Venkatraman or Georgy do not explicitly teach “determining entry into an indoors environment” using these types of GPS signals, Macgregor is added. 
In an analogous art, Macgregor teaches a system which stored cellular strength patterns. See the discussion of Fig. 5, which begins on column 11, line 54, which teaches “For example, the device may determine which entrance (e.g., south, east, north, west) the user took to enter a particular building by using the device's GPS. In some instances, the mobile device may receive other types of signals such as cellular signals (e.g., from cellular base stations) and Wi-Fi signals (e.g., from wireless access points) in determining the mobile device's position (e.g., by signal triangulation methods).”  

Therefore, as both Manikantan Shila and Venkatraman, Georgy teach using wireless signals for position (entry) and path detection and as Macgregor explicitly teaches the conventionality of determining entry based on the recited types of GPS signals, it would have been obvious to modify Manikantan Shila with the entry determination of Macgregor, in order to ensure the process begins with a known entry location, which gets more accurate results.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent   2014/0066098 to Stern. 

Regarding claim 22, which recites “wherein the parameter varying data is data with feature points in a pattern type according to a place where the electronic device is located, wherein parameter features are present in the parameter varying data such that the parameter varying data changes based on at least one parameter, and wherein the at least one parameter includes time”, although the signal strength parameter data of Manikantan Shila and Venkatraman/Georgy would “change over time” due to the user’s movement, Stern is added. 

In an analogous art, Stern teaches a system which stores cellular strength patterns.  See for example, section [0100], which teaches “For instance, a certain pattern of radio frequency signal strength (e.g., RSSI) as a function of time may be indicative of the user traversing the aforementioned hallway from a first end to a second end.”
Therefore, as both Manikantan Shila and Venkatraman/Georgy teach using wireless signals for path detection and as Stern explicitly teaches the conventionality of determining changing signal strengths over time, it would have been obvious to modify Manikantan Shila with the determination of Stern, as this feature would conventionally occur in in Manikantan Shila and Venkatraman/Georgy (as the user moves).   

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 9 above, and further in view of U.S. Patent   10249116 to Nagpal or U.S. Patent Pub. to 2013/0303185 to Kim. 

Regarding claim 23, which recites “wherein the constant data has a maintenance pattern for the moving path, and wherein the maintenance pattern maintains a constant shape and magnitude value at a place where the electronic device is located even as time goes by”, Nagpal or Kim is added.

In an analogous art, Kim teaches a location monitoring system which stores wireless fingerprints.  As taught in section [0055], “The plurality of maps may be created in a form of a fingerprint map based on independent information that can be extracted from a map that includes a magnetic field magnitude, such as a horizontal magnetic field component value, a vertical magnetic field component value, a direction of a magnetic field, an angle between horizontality and verticality, and any other information that can be extracted from the map.” 

Similarly, Nagpal teaches beginning at column 5, line 45 “In one embodiment, the equipment constituting access point device 103 may be specially selected and configured based on a proclivity for inducing and establishing magnetic characteristics, such as magnetic field magnitude, dip angle and orientation, in a manner that is controllable, stable, repeatable, and persistent over time, to the extent possible. The particular magnetic characteristics associated with access point device 103 thus established may be recorded, again as part of a magnetic fingerprint calibration process for instance, stored as a magnetic signature, pattern, or characteristic unique to that position.” 

Therefore, as both Manikantan Shila and Venkatraman/Georgy teach using wireless signals for path detection and as either Kim or Nagpal explicitly teaches the constant shape and magnitude of a magnetic strength fingerprint over time, it would have been obvious to modify Manikantan Shila with these determinations of fingerprint data, as conventionally magnetic fields remain constant in buildings (wireless positioning).    


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection.  As was noted previously, claim language of “when condition x is met, step y is performed...” may not be considered as a positively recited feature, as it is possible that “condition x” is not met.  Therefore “the step of performing y” may not be present (or required).  It is also noted that a conditional “when” clause is also included twice in claims 1 and 9. Therefore, while these conditionally recited features have been addressed in the prior art rejection above for compact prosecution purposes, this issue still remains.  
Regarding Applicant’s points that Georgy’s provisional application is different from the Published U.S. Application, while this is true, it is respectfully submitted that the only feature Georgy was added to address (as above) is storing both parameter varying data (cell ID or BSSID) and constant (magnetic field) data.  As pages 12-19 of the provisional application of Georgy, teach storing cell ID data (see page 16) and magnetic field data, the reliance on the provisional document is appropriate and therefore, Georgy is not withdrawn. 
It was also discussed during the telephone interview of 5-4-22, that features relating to the virtual markers may help advance prosecution.   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646